Citation Nr: 1453105	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-04 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a heart condition, claimed as ischemic cardiomyopathy and coronary artery disease, secondary to the service-connected disability of residuals of cold injury with Raynaud's phenomenon, left hand.

2.  Entitlement to service connection for a heart condition, claimed as ischemic cardiomyopathy and coronary artery disease, secondary to the service-connected disability of residuals of cold injury with Raynaud's phenomenon, left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from April 1986 to April 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Regional Office (RO) in Des Moines, Iowa, that denied service connection for a heart condition, claimed as ischemic cardiomyopathy and coronary artery disease, secondary to the service-connected disability of residuals of cold injury with Raynaud's phenomenon, left hand.


FINDINGS OF FACT

1.  In a May 2008 decision, the RO denied service connection for a heart condition, claimed as ischemic cardiomyopathy and coronary artery disease, secondary to the service-connected disability of residuals of cold injury with Raynaud's phenomenon, left hand.  The Veteran did not file a timely appeal, and the decision became final.

2.  The evidence associated with the claims file subsequent to the May 2008 decision relates to unestablished facts that are necessary to substantiate the Veteran's service connection claim regarding the etiological relationship of that disability to service.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

3.  A heart condition, claimed as ischemic cardiomyopathy and coronary artery disease, was not manifest during service, or to a compensable degree within one year of separation from service, and is not related to service or an already service-connected disability on a secondary basis.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision denying service connection for a heart condition, claimed as ischemic cardiomyopathy and coronary artery disease, secondary to the service-connected disability of residuals of cold injury with Raynaud's phenomenon, left hand became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence received since the May 2008 decision is new and material to reopen a claim of service connection for a heart condition, claimed as ischemic cardiomyopathy and coronary artery disease, secondary to the service-connected disability of residuals of cold injury with Raynaud's phenomenon, left hand.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  The criteria for service connection for a heart condition, claimed as ischemic cardiomyopathy and coronary artery disease, secondary to the service-connected disability of residuals of cold injury with Raynaud's phenomenon, left hand have not been met.  38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. §§ 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Claim to Reopen

The Veteran is seeking to reopen a previously denied claim of service connection for service connection for a heart condition, claimed as ischemic cardiomyopathy and coronary artery disease, secondary to the service-connected disability of residuals of cold injury with Raynaud's phenomenon, left hand.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2002).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for service connection for a heart condition, claimed as ischemic cardiomyopathy and coronary artery disease, secondary to the service-connected disability of residuals of cold injury with Raynaud's phenomenon, left hand.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The RO initially denied a claim for service connection for the heart condition in May 2008, as there was no evidence of a nexus to the service-connected disability of residuals of cold injury with Raynaud's phenomenon, left hand.  The Veteran did not appeal this decision and it became final as to the evidence then of record, and are not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103.  However, since that time numerous documents have been associated with the claims file that discuss the possibility of a nexus.  This evidence includes private physician statements from May 2009 and February 2012, as well as a medical literature submitted by the Veteran in February 2012 that discusses potential links between coronary artery disease and Raynaud's phenomenon.  As these documents represent evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the claim of service connection for a heart condition, claimed as ischemic cardiomyopathy and coronary artery disease, secondary to the service-connected disability of residuals of cold injury with Raynaud's phenomenon, left hand.

Service Connection for a Heart Condition

The Veteran contends that his current heart condition, claimed as ischemic cardiomyopathy and coronary artery disease, is either related to service directly or on a secondary basis due to his service-connected disability of residuals of cold injury with Raynaud's phenomenon on his left hand.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Ischemic cardiomyopathy and coronary artery disease are not disabilities capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by service.  Allen v. Brown , 7 Vet. App. 439 (1995) (en banc).

The Veteran's entrance and separation examinations do not include any evidence of symptoms related to a heart condition.  His service treatment records are also silent in this regard.  

Private treatment records from December 2006 show that the Veteran experienced severe cardiac arrest and was hospitalized as a result.  This treatment record also notes that the Veteran has a history of smoking two packs of cigarettes per day.  This is also confirmed by VA treatment records from July 2013 that show he stopped smoking 2 packs per day for twenty-five years in December 2006.  

After recovering from cardiac arrest in December 2006, the Veteran was diagnosed with a myocardial infarction and coronary artery disease.  VA treatment records from July 2007 show that the Veteran is also diagnosed with ischemic cardiomyopathy.

On VA examination in March 2008, the Veteran endorsed symptoms of Raynaud's phenomenon, which includes reports of his skin turning a white or pale color, feeling "cold to the bone," and numbness in his extremities.  The examiner noted that while in service, he had some minor cold sensitivity to fingers and toes without significant injury to either, and that there was no evidence of vascular damage while in service.  The examiner opined that the Veteran's ischemic cardiomyopathy is less likely than not a result of the cold injury or claimed Raynaud's phenomenon.  The examiner explained that Raynaud's phenomenon is "an exaggerated vascular response to cold with vasoconstriction of the digital arterial and cutaneous arterioles, not the vessels of the heart."  She further opined that the coronary artery disease is less likely than not due to the cold injuries in service and "most likely [the] result of smoking, diet, and genetics."  

The Veteran's has argued that the March 2008 VA examiner's opinion is not adequate because she is a certified physician's assistant and "not a specialist in this particular field of medicine."  See July 2014 Appellant's Brief.  The Board finds this argument without merit because a certified physician's assistant is able to perform VA examinations, and the examination was additionally signed by the acting chief of staff, who is a medical doctor.  Furthermore, the Board finds that this opinion is highly probative because the examiner provided clear conclusions with supporting data, and also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Veteran contends in his notice of disagreement that two of the three reasons given by the VA examiner for the cause of his coronary artery disease, diet and genetics, are not applicable because he is "not overweight nor does [his] family have a history of heart conditions."  See Statement in Support of Claim, VA Form 21-4138, received September 18, 2009.  However, the Board notes that the Veteran did not mention his prior history of smoking two packs per day for twenty-five years before he experienced severe cardiac arrest in December 2006.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements);  see also Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence).  Furthermore, the Board finds that the Veteran is also not able to provide a nexus opinion for his claim on a secondary basis because a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. at 462.

The Veteran submitted a private treatment record from May 2009 in which his private physician gave an opinion regarding the etiology of the Veteran's current heart conditions.  The physician opined that he believes the Veteran's Raynaud's syndrome "might have contributed to his premature heart disease, but did not cause it in isolation."  He also stated that the Veteran's "genetic predisposition, prior smoking habit, and diet are also strong factors in his development of early coronary artery disease."  The physician concluded by stating "I think it is likely that the Raynaud's phenomenon contributed to his cardiac problems, but his cardiac condition cannot solely be attributed to Raynaud's disease in his instance."  

A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Here, the private physician used equally similar qualifying-language by saying "might" and "cannot solely be attributed to," when referring to the etiology of the Veteran's current heart condition.  He also stated that the Veteran's heart condition is attributable to other "strong factors."  As a result, the Board finds this private medical opinion of no probative value because medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Board notes that the Veteran submitted another private opinion from the same physician in February 2012.  The physician stated, "[the Veteran's] heart disease is likely in part due to his Raynaud's disease," and further stated, "I believe [the Veteran's] Raynaud's disease likely contributed to his cardiac problems."  However, this evidence is not afforded as much probative weight as the March 2008 VA examiner's opinion as the rationale is less fully articulated.   

In June 2009, the Veteran submitted articles containing information on the possible relationship between Raynaud's phenomenon and various heart conditions.  He also submitted another article of similar persuasion in February 2012.  The article included brief discussion of the results from a 1998 study on a group of inner city African-American females with Raynaud's phenomenon and its possible relation to heart disease risks, which was speculative and ultimately inconclusive.  While the Board has considered all of the articles submitted by the Veteran, the Board finds they are only of limited probative value as the articles do not apply medical principles regarding causation or etiology to the facts of the Veteran's individual case nor is there a medical opinion of record discussing the articles in the context of the Veteran's individual situation.  See Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996).  Moreover, the Board finds that the Veteran's statements regarding the applicability of these articles to his personal claim is of no probative value because it would require him to have a complex medical understanding of the interaction between different body systems to make a nexus.  See Woehlaert, at 462.  In addition, the connection between the Veteran's heart condition and his service-connected disability is not susceptible to lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Based on the foregoing, the Board finds that the Veteran's heart condition, claimed as ischemic cardiomyopathy and coronary artery disease, secondary to the service-connected disability of residuals of cold injury with Raynaud's phenomenon, left hand is not related to or a result of service.  Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in September 2007, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the September 2007 letter, including the type of evidence necessary to establish a disability rating on both direct and secondary bases, as well as effective dates.

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the VA Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Such notice was provided to the Veteran in the June 2009 and March 2010 letters, thus meeting the requirements of notice as related to Kent.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in March 2008.  During that examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters of service connection for a heart condition, claimed as ischemic cardiomyopathy and coronary artery disease, secondary to the service-connected disability of residuals of cold injury with Raynaud's phenomenon, left hand.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

New and material evidence having been received, the appeal to reopen service connection for a heart condition, claimed as ischemic cardiomyopathy and coronary artery disease, secondary to the service-connected disability of residuals of cold injury with Raynaud's phenomenon, left hand is granted.

Service connection for a heart condition, claimed as ischemic cardiomyopathy and coronary artery disease, secondary to the service-connected disability of residuals of cold injury with Raynaud's phenomenon, left hand is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


